Case 0:09-cr-60212-KAM Document 109 Entered on FLSD Docket 12/02/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 09-60212-CR-MARRA

  UNITED STATES OF AMERICA,

                         Plaintiff,
  vs.

  GREGORY WELCH,

                         Defendant.
                                             /


        ORDER DENYING MOTION FOR EARLY TERMINATION OF SUPERVISION

          THIS CAUSE is before the Court upon Defendant's pro se Motion for Early Termination

  of Probation [DE 105]. This Court having reviewed the pertinent portions of the record and

  being duly advised in the premises, it is hereby

          ORDERED and ADJUDGED that it would not be in the interests of justice to terminate

  Defendant=s supervised release at this early stage.    Defendant has been on supervision for less

  than one year of the three year period of supervision that was imposed. The Court has already

  modified Defendant’s conditions of supervision at this request by removing the ankle monitor,

  and allowing him to be monitored by voice recognition. Any technical difficulties with the

  voice recognition system can be addressed if a dispute arises as to its accuracy.   The Court has

  and will continue to encourage Defendant’s educational pursuits and community outreach

  efforts, and it will grant Defendant all reasonable accommodations to allow him to continue




                                                     1
Case 0:09-cr-60212-KAM Document 109 Entered on FLSD Docket 12/02/2020 Page 2 of 2




         those pursuits. In view of the foregoing, the motion is DENIED.

         DONE and ORDERED in West Palm Beach, Florida, this 2nd day of December, 2020.




                                                            KENNETH A. MARRA
                                                            United States District Judge




  Copies provided to:

         All counsel




                                                2
